IN THE
                           TENTH COURT OF APPEALS

                       Nos. 10-08-00292-CR, 10-08-00293-CR,
                       10-08-00294-CR, and 10-08-00295-CR

HELEN MAYFIELD,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                         From the 361st District Court
                            Brazos County, Texas
            Trial Court Nos. 07-05453-CRF-361, 07-05454-CRF-361,
                   07-05455-CRF-361, and 07-05456-CRF-361


                           MEMORANDUM OPINION


       A jury convicted Helen Mayfield of forgery, and the trial court sentenced her to

twenty-four months in State jail.       Mayfield challenges: (1) the legal and factual

sufficiency of the evidence; (2) the constitutionality of the forgery statute; (3) the State‖s

designation of experts; (4) the denial of her motion to sever; (5) the admission of her

recorded statements; (6) the State‖s closing argument; (7) the denial of her motion to

suppress; (8) the denial of her motion for mistrial; (9) the State‖s alleged failure to
correct perjured testimony and disclose exculpatory evidence; (10) the admission of

extraneous-offense evidence; (11) the denial of her motion for grand jury testimony; and

(12) the appointment of standby counsel. We affirm.

                              FACTUAL BACKGROUND

        Mayfield was charged with passing twelve forged American Express traveler‖s

checks. A teller at First National Bank testified that Mayfield expressed no concerns

about cashing the first two checks. Karen Urban, First National‖s former senior vice-

president of security, testified that the checks contained misspellings, slanted numbers,

inconsistent coloring, and micro-ink that was not machine readable, which is common

for counterfeit items. American Express investigator Robbie Henegar testified that the

checks purported to be the act of American Express, but were counterfeit.          They

contained invalid water marks, holograms, spellings, security brands, and numbers.

        Urban further testified that two wire transfers to Mayfield‖s account had been

reversed as fraudulent. Mayfield told Urban that she was expecting the wire transfers

per business contracts. She denied being the victim of a scam, but admitted having

problems with scams in the past. Mayfield admitted passing the traveler‖s checks, but

claimed that the checks were payments from a man with whom she had a contract.

        Mayfield told Detective James Arnold that the transactions had been ongoing for

about two years, were not her specialty, and had not previously been engaged in.

Arnold testified that Mayfield mentioned consignments and claimed to be the victim of

a scam. Mayfield gave Arnold a packet of documents and claimed possession of other

documents, which she never provided. She did not claim to be an international lawyer


Mayfield v. State                                                                  Page 2
or a back-order payment representative. She claimed that the traveler‖s checks were a

customs fee. One of her emails, however, indicated that the checks were a loan.

        During a search of Mayfield‖s home, police found counterfeit checks,

Moneygram orders, and gift checks. At trial, witnesses testified to three checks that

were not authorized.     Senior Corporal Randy Turner responded to a forgery call

regarding a check from S‖Kool Smartz, Inc. Mayfield told Turner that she received the

check as a business investment. In a supplemental report, Detective Patrick Bassinger

stated that Mayfield said she was trying to verify the check and did not negotiate the

check. Turner, Arnold, and a bank employee testified to the contrary.

        Teresa Cook testified that the $850 Moneygram orders were not authentic. They

were not machine -printed, contained a yellow heat-seeking spot instead of a pink spot,

and lacked magnetic ink. Ninety percent of counterfeit orders are for $850.

        Sergeant Billy Couch testified that he found several $100 American Express gift

checks in Mayfield‖s home.      The checks were found in an envelope postmarked

Cotonou Jericho Republic Du Benin. Henegar testified that the gift checks were not

authorized by American Express.

        Arnold testified that Mayfield maintained approximately thirty bank accounts,

through which hundreds of thousands of dollars had traveled. Over one-hundred wire

transfer receipts were found in Mayfield‖s home, sent by either Mayfield or others, to

California, New York, and several foreign countries. Arnold learned that Mayfield‖s

Western Union privileges had been suspended. He received three suspected activity

reports regarding Mayfield, two of which were filed by Western Union.


Mayfield v. State                                                                 Page 3
        Arnold also discovered the following email from Mayfield:

        I received your checks but am afraid to use them. If they are forgeries, I
        can go to jail. This is a state jail forgery. I cannot take a chance. More
        likely than not they are forgeries.

Mayfield had not voluntarily disclosed this email, which was written the day before she

cashed the first two traveler‖s checks.

        Secret Service agent James Napolitano testified that common terms used in a

scam include “payment representative” and “consignment.” Napolitano testified that

signs of active participation include the use of Moneygram and Western Union to

transfer money, the use of numerous accounts, and failure to declare income on tax

returns. He explained that people often use emails to show innocence, but when their

homes are searched, investigators find other non-disclosed documents.         Too many

documents, too much activity, and notification of the scam indicates that a person is

probably an “active participant” who knew something was wrong, but chose to

continue their involvement “as a way to make a living.” Napolitano testified that

Mayfield has not filed tax returns since 2002.

        Christopher McCloskey testified that he probably warned Mayfield about email

scams and admitted that Mayfield asked him to wire money. McCloskey believed that

Mayfield was a victim. Dale Calcarone testified that he knew about the traveler‖s

checks because Mayfield told him that she handled other people‖s accounts.

        Mayfield testified that she practices international law and became a back-order

payment representative after talking with some international attorneys. She admitted

being warned about email scams. Mayfield testified that she eventually received some


Mayfield v. State                                                                    Page 4
bad documents from Benin and determined that documents from this location are

probably false. Mayfield testified that she did nothing with documents that could not

be verified. She testified that some checks looked questionable, but were verified by the

bank. She testified that other checks were not verified, such as an Ontario check that

was initially verified and placed on hold. She explained that the S‖Kool Smartz check

was a loan, but that it was a bad check and she was scammed. She also knew one of the

other checks was a scam. She stopped cashing Canadian checks.

        Mayfield testified that she would do no more business with a company after

receiving a bad check. She attempted to obtain loans from investment companies, but

never received any good money. Specifically, she testified that several of the counterfeit

checks were loans. She denied getting any money out of the transactions and testified

that only one check was ever cashed as part of the back-order payment business. She

sent paperwork to an ex-police officer to review for authenticity.         She admitted

communicating with people even after she was warned about them.

        Mayfield testified that she received the traveler‖s checks as customs fees for a

consignment. She testified that consignments are “pies in the sky” and “mirages,” but

are fine when the internet is not involved. She advised the bank teller of her concerns

regarding the checks. She assumed that First National verified the checks. She never

expected that First National would not call American Express to verify the checks. She

had attempted to do so herself, but was referred to First National.         She did not

reimburse First National because the bank would not sign a release.




Mayfield v. State                                                                   Page 5
                        LEGAL AND FACTUAL SUFFICIENCY

        In points one and two, Mayfield challenges the legal and factual sufficiency of

the evidence to support her forgery conviction, specifically knowledge and intent.

        To prove the offense of forgery by passing, the State must show that the

defendant: (1) with intent to defraud or harm another (2) passed (3) a writing (4) that

purported to be the act of another and (5) that other person did not authorize the act.

See TEX. PEN. CODE ANN. § 32.21(a)(1)(B), (b) (Vernon Supp. 2009); Williams v. State, 688
S.W.2d 486, 488 (Tex. Crim. App. 1985). Intent to defraud or harm requires proof of

knowledge that the instrument is forged. See Williams, 688 S.W.2d at 488. Intent may be

established by circumstantial evidence.      Id.   Intent may be inferred if the State

establishes that the defendant knew the instrument was forged. See Beaty v. State, 156
S.W.3d 905, 909 (Tex. App.—Beaumont 2005, no pet.). “A finding of such knowledge

generally requires evidence of at least ―suspicious circumstances‖ showing that the

defendant knowingly passed the forged check.” Laws v. State, No. 14-00-01093-CR, 2001

Tex. App. LEXIS 7576, at *11 (Tex. App.—Houston [14th Dist.] Nov. 8, 2001, no pet.)

(not designated for publication).

        Mayfield contends that the evidence is legally and factually insufficient because:

(1) she did not forge the traveler‖s checks; (2) she signed her own name on the checks;

(3) she did not know that the checks were counterfeit; (4) she merely received the checks

in the mail; and (5) she did not profit from the transactions.         However, several

suspicious circumstances support a finding of intent and knowledge.




Mayfield v. State                                                                    Page 6
        First, to be guilty of passing a forged check, it was unnecessary that Mayfield be

the actual maker of the check. See McFarland v. State, 605 S.W.2d 904, 907 (Tex. Crim.

App. 1980). Under § 32.21(a)(1)(B), it is sufficient that the person “utters (or passes,

issues, etc.)…a writing that is forged.” Id. Henegar testified that American Express did

not authorize the checks. The checks purported to be the act of American Express, but

were actually counterfeit. Mayfield admitted passing the checks.

        Second, the traveler‖s checks were payable to Mayfield; thus, signing her own

name on the checks was the only way to deposit the check. See Laws, 2001 Tex. App.

LEXIS 7576, at *16. Signing her own name does not negate intent or knowledge.

        Third, Urban and Henegar testified to numerous defects on the face of the

checks.     The day before cashing the first two checks, Mayfield wrote an email

expressing concerns that the checks were forgeries. By her own admission, she took the

checks to the bank to verify them. Four days later, she cashed the remaining checks.

This evidence suggests an awareness of the checks‖ fraudulent nature. See Velu v. State,

No. 10-07-00327-CR, 2009 Tex. App. LEXIS 1353, at *11-13 (Tex. App.—Waco Feb. 25,

2009, pet. ref‖d) (not designated for publication); see also Laws, 2001 Tex. App. LEXIS

7576, at *13, 15.

        Fourth, Mayfield gave conflicting stories regarding the purpose of the traveler‖s

checks, i.e., a customs fee, part of a contract, and a loan. The jury was entitled to

consider these conflicts as evidence of guilt and bore the burden of resolving such

conflicts either for or against Mayfield. See Velu, 2009 Tex. App. LEXIS 1353, at *8-9; see

also Kemmerer v. State, 113 S.W.3d 513, 516 (Tex. App.—Houston [1st Dist.] 2003, pet.


Mayfield v. State                                                                    Page 7
ref‖d); Lancon v. State, 253 S.W.3d 699, 707 (Tex. Crim. App. 2008); Wyatt v. State, 23
S.W.3d 18, 30 (Tex. Crim. App. 2000).

        Fifth, Napolitano‖s testimony establishes that Mayfield has engaged in activities

and used terminology that suggests she is an active participant in the scam. Intent and

knowledge may be inferred ”from any facts which tend to prove its existence, including

the acts, words, and conduct of the accused.” Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim.

App. 2002).

        Finally, forgery by passing “does not require a showing that the defendant

actually received consideration in exchange for the check.” Landry v. State, 583 S.W.2d
620, 623 (Tex. Crim. App. 1979); see McGee v. State, 681 S.W.2d 31 (Tex. Crim. App.

1984); see also Velu, 2009 Tex. App. LEXIS 1353, at *10-11.

        In summary, the jury could reasonably conclude that Mayfield, a licensed

attorney who knew about email scams and had prior problems with such scams, was

not the victim of a scam, but knew that the traveler‖s checks were fraudulent and chose

to cash them. Knowing the checks to be fraudulent, but making the conscious decision

to attempt to cash them, evidences intent to defraud or harm another. See Velu, 2009

Tex. App. LEXIS 1353, at *13; see also Beaty, 156 S.W.3d at 909.

        Viewing all the evidence in the light most favorable to the verdict, the jury could

reasonably conclude, beyond a reasonable doubt, that Mayfield committed the offense

of forgery. See Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim. App. 2000); see also Jackson

v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979). The proof of

guilt is not so weak nor the conflicting evidence so strong as to render the jury‖s verdict


Mayfield v. State                                                                       Page 8
clearly wrong or manifestly unjust. Watson v. State, 204 S.W.3d 404, 414-15 (Tex. Crim.

App. 2006); Johnson v. State, 23 S.W.3d 1, 11 (Tex. Crim. App. 2000).                       Because the

evidence is legally and factually sufficient to sustain Mayfield‖s forgery conviction, we

overrule points one and two.

                                    THE FORGERY STATUTE

        In point three, Mayfield argues that section 32.21 of the Texas Penal Code, which

defines “forgery,” is unconstitutionally vague and overbroad and unconstitutional as

applied.    However, facial and “as applied” challenges to the constitutionality of a

statute must be raised at trial, not for the first time on appeal. See Karenev v. State, 281
S.W.3d 428, 434 (Tex. Crim. App. 2009); see also Flores v. State, 245 S.W.3d 432, 437 n.14

(Tex. Crim. App. 2008). Because Mayfield failed to challenge the constitutionality of the

forgery statute at trial, point three is not preserved for appellate review.

                                        EXPERT WITNESSES

        In point four, Mayfield challenges the State‖s designation of experts.1 She first

complains that the State designated experts by placing a “slash” after the names; yet,

she did not object to any such defects. See TEX. R. APP. P. 33.1(a). She also complains

that the trial court failed to conduct Daubert hearings, but she never requested any such

hearings. See Stephens v. State, 276 S.W.3d 148, 153 (Tex. App.—Amarillo 2008, pet.

ref‖d); see also Scherl v. State, 7 S.W.3d 650, 655 (Tex. App.—Texarkana 1999, pet. ref‖d).

Finally, she complains about the denial of her requests to voir dire Detective Arnold

1        Mayfield contends that the trial court refused to conduct hearings on her pre-trial motions for
State‖s witnesses and disclosure of expert witnesses. The trial court held two different pre-trial hearings,
during which Mayfield could have urged her motions.



Mayfield v. State                                                                                    Page 9
and Agent Napolitano. However, she did not ask to take Napolitano on voir dire. At

the time she asked to take Arnold on voir dire, Arnold was about to testify to Mayfield‖s

delivery of emails to him and her purpose for doing so, not his expert opinion. See TEX.

R. EVID. 701; see also TEX. R. EVID. 705(b); Goss v. State, 826 S.W.2d 162, 168 (Tex. Crim.

App. 1992); Meier v. State, No. 05-08-00486-CR, 2009 Tex. App. LEXIS 2051, at *21-22

(Tex. App.—Dallas Mar. 25, 2009, no pet.) (not designated for publication). Under these

circumstances, point four is not preserved for appellate review.

                              MOTION FOR SEVERANCE

        In point five, Mayfield challenges the denial of her motion to sever offenses.

Mayfield did not urge her motion to sever until after the jury was sworn and testimony

had begun. Because her motion was not timely raised, point five is not preserved for

appellate review. See Thornton v. State, 986 S.W.2d 615, 617-18 (Tex. Crim. App. 1999).

                    ADMISSION OF RECORDINGS AND TRANSCRIPTS

        In point six, Mayfield challenges the admission of recordings and transcripts of

her statements because the tapes were never disclosed and contain “discrepancies.”

        Detective Arnold testified that exhibits 4B, 4C, and 4D are true and accurate

recordings of his conversations with Mayfield. Transcripts for exhibits 4C and 4D were

published to the jury. The trial court instructed the jury on the use of transcripts. The

trial court overruled Mayfield‖s objections to these exhibits.

        The State represented that the recordings were disclosed to Mayfield before trial.

Even assuming they were not, Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d
215 (1963) does “not apply when the appellant was already aware of the information.”


Mayfield v. State                                                                   Page 10
Hayes v. State, 85 S.W.3d 809, 815 (Tex. Crim. App. 2002). Mayfield knew she made the

statements and was aware of the contents of those statements because she was present

when they were made. See id.; see also Pollard v. State, No. 09-06-00294-CR, 2007 Tex.

App. LEXIS 7302, at *13 (Tex. App.—Beaumont Sept. 5, 2007, pet. ref‖d) (not designated

for publication). The record further contains authenticating testimony from a witness

with knowledge, Arnold, that the recordings are what they are “claimed to be.” See

TEX. R. EVID. 901(b)(1); see also Angleton v. State, 971 S.W.2d 65, 67-68 (Tex. Crim. App.

1998); Ball v. State, No. 10-04-00093-CR, 2005 Tex. App. LEXIS 2575, at *3-4 (Tex. App.—

Waco Mar. 30, 2005, no pet.) (not designated for publication). There is no affirmative

evidence of any alterations to the tapes. See Ballard v. State, 23 S.W.3d 178, 183 (Tex.

App.—Waco 2000, no pet.). We overrule point six.

                                 CLOSING ARGUMENT

        In point seven, Mayfield contends that the State engaged in improper closing

arguments by expressing belief regarding her guilt or the truth of her testimony.

        During closing arguments, the State‖s attorney stated:

        …the defendant in this case is nothing more than a fraud. She is a scam
        artist. Since 2002, she has pulled off scam after scam after scam and she
        has profited off of scam after scam after scam; and I submit to you that she
        has come before you-all all through this week and she is trying to pull off
        yet another scam, perhaps her greatest scam of all.

The prosecutor later argued, “There are two things that Miss Mayfield said when she

took the stand that were true.       My name is Helen Mayfield, and I‖m a lawyer.

Everything else was a lie.” Mayfield did not object to either argument.




Mayfield v. State                                                                      Page 11
        Mayfield contends that it was unnecessary for her to object because her

substantial rights were affected. It is an established rule that “a defendant‖s failure to

object to a jury argument or a defendant‖s failure to pursue to an adverse ruling his

objection to a jury argument forfeits his right to complain about the argument on

appeal.” Cockrell v. State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996); see Threadgill v. State,

146 S.W.3d 654, 670 (Tex. Crim. App. 2004); see also Godsey v. State, 989 S.W.2d 482, 496

(Tex. App.—Waco 1999, pet. ref‖d). Because improper jury argument may not be raised

for the first time on appeal, point seven is not preserved for appellate review. See

Cockrell, 933 S.W.2d at 89; see also Threadgill, 146 S.W.3d. at 670; Moreno v. State, 195
S.W.3d 321, 329 (Tex. App.—Houston [14th Dist.] 2006, pet. ref‖d).

                                MOTION TO SUPPRESS

        In point eight, Mayfield challenges the denial of her motion to suppress, arguing

that (1) the State admitted a search warrant and affidavit different from the one with

which she was served; (2) the warrant is not supported by probable cause; (3) the

warrant does not name an offense; (4) there is no nexus between the place searched and

the evidence; (5) the affidavit contains false statements; (6) section 312.014 of the

Government Code and articles 18.01 and 38.23 of the Code of Criminal Procedure were

violated; and (7) the warrant is overbroad.

        We first note that the trial court did not abuse its discretion by admitting a

certified copy of the search warrant and affidavit. See TEX. R. EVID. 902(4); see also

Hooper v. State, No. 03-08-00125-CR, 2009 Tex. App. LEXIS 7880, at *19 (Tex. App.—

Austin Oct. 9, 2009, no pet.) (not designated for publication).


Mayfield v. State                                                                      Page 12
        Next, Mayfield‖s probable cause contention appears to be based on her complaint

that the warrant and affidavit do not establish an offense. In his affidavit, Arnold

explained that First National made a forgery report regarding the traveler‖s checks that

were cashed by Mayfield and returned as counterfeit. He detailed his subsequent

follow-up investigation and concluded that Mayfield was “actively involved” in a

Nigerian scam. These facts allege the offense of forgery by passing. See TEX. PEN. CODE

ANN. § 32.21(a)(1)(B), (b). The warrant and affidavit need not adhere to the “strict

technical requirements imposed on charging instruments.” Vega v. State, 680 S.W.2d
515, 517 (Tex. App.—Houston [1st Dist.] 1984, pet. ref‖d).

        Finally, during the suppression hearing, Mayfield did not raise a nexus

argument, identify any false statements in the affidavit,2 argue that the warrant was

overbroad, or do more than cite to sections of the United States and Texas Constitutions

or the Code of Criminal Procedure. These global arguments made at trial are not

sufficiently specific to preserve for our review Mayfield‖s remaining challenges to the

search warrant. See TEX. R. APP. P. 33.1(a); see also Swain v. State, 181 S.W.3d 359, 365

(Tex. Crim. App. 2005); Noland v. State, No. 10-07-00260-CR, 2009 Tex. App. LEXIS 4817,

at *7-8 (Tex. App.—Waco June 24, 2009, pet. ref‖d) (not designated for publication);

Armstrong v. State, No. 10-08-00114-CR, 2009 Tex. App. LEXIS 2971, *5-6 (Tex. App.—

Waco Apr. 29, 2009, no pet.) (not designated for publication). We overrule point eight.




2       At most, Mayfield challenged statements regarding the cashing of checks in 2002. The record is
unclear as to which statements Mayfield refers.


Mayfield v. State                                                                             Page 13
                                 MOTION FOR MISTRIAL

        In point nine, Mayfield challenges the denial of her motion for mistrial.

        The State asked Detective Arnold about a man who wired money to Mayfield:

“Emil Sheringer is about to go to trial in New York City for wire fraud and money

laundering –.” Mayfield objected on grounds of leading. The trial court overruled the

objection. The State continued:

        State: Emil Sheringer, is he about to go on trial in New York City for
        money laundering, wire fraud, and mail fraud?

        Arnold: Yes, sir, at least at the time --

        Mayfield: Objection, relevance, Your Honor.

The trial court sustained the objection and granted Mayfield‖s request for an instruction

to disregard the State‖s question, but denied Mayfield‖s motion for a mistrial.

        Although Mayfield evidently knew the question was objectionable when asked

the second time, she did not object until after the grounds for the objection were

apparent and the objectionable question had been asked and answered. Under these

circumstances, her objection was untimely. See Dinkins v. State, 894 S.W.2d 330, 355

(Tex. Crim. App. 1995); see also Zmolik v. State, No. 10-09-00281-CR, 2010 Tex. App.

LEXIS 1912, at *5-7 (Tex. App.—Waco Mar. 10, 2010, no pet.) (not designated for

publication). We overrule point nine.

                                  DUTY OF PROSECUTOR

        In point ten, Mayfield contends that the prosecutor violated a duty to correct

perjured testimony and disclose exculpatory evidence.



Mayfield v. State                                                                   Page 14
        Mayfield argues that five of the State‖s witnesses committed perjury. At no time

did she object to any allegedly false testimony or the State‖s use of such testimony. This

complaint is not preserved for appellate review. See Davis v. State, 276 S.W.3d 491, 499-

500 (Tex. App.—Waco 2008, pet. denied).

        Mayfield also argues that the State failed to disclose exculpatory evidence and

concealed evidence, including her statements, emails, files, wire transfer receipts,

communications, and tapes of any items being cashed. As previously stated, Brady does

not apply to evidence of which Mayfield is aware. See Hayes, 85 S.W.3d at 815; see also

Pollard, 2007 Tex. App. LEXIS 7302, at *13.

        Mayfield further contends that the State failed to advise the jury that obtaining a

loan, accepting money for/from a client, or wiring one‖s own funds are not crimes. The

record does not show that the State ever suggested that these were criminal acts or that

Mayfield had committed an offense by engaging in such acts. This complaint presents

nothing for our review. See Johnson v. State, No. 10-07-00315-CR, 2009 Tex. App. LEXIS

5304, at *7-8 (Tex. App.—Waco July 8, 2009, no pet.) (not designated for publication).

        Finally, Mayfield argues that the State lied, coached witnesses to lie, fabricated

emails, altered documents, and failed to disclose warrantless searches of her home and

car.   These are conclusory allegations that are not supported by the record.            See

Khoshayand v. State, 179 S.W.3d 779, 783 (Tex. App.—Dallas 2005, no pet.); see also

Hudson v. State, No. 03-04-00733-CR, 2006 Tex. App. LEXIS 7280, at *15-16 (Tex. App.—

Austin Aug. 18, 2006, no pet.) (not designated for publication). We overrule point ten.




Mayfield v. State                                                                   Page 15
                        ADMISSION OF CHARACTER EVIDENCE

        In point eleven, Mayfield challenges the admission of improper character

evidence in the form of alleged honor code violations, wire transfers, extraneous checks,

and American Express gift checks.

        First, the record shows that the State abandoned its request to introduce evidence

of alleged honor code violations.           Second, when Detective Arnold testified about

numerous wire transfers, Mayfield did not object. See TEX. R. APP. P. 33.1(a); see also

Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002). Third, Mayfield did not

object when other witnesses, including herself, were subsequently asked about and/or

testified to one or more of the four extraneous checks.3 See Lasher v. State, 202 S.W.3d
292, 295 n.1 (Tex. App.—Waco 2006, pet. ref‖d); see also Velu, 2009 Tex. App. LEXIS

1353, at *26-27 n.2. Finally, when the State admitted the gift checks, Mayfield had “no

objections.” See Swain, 181 S.W.3d at 368; see also Grisso v. State, 264 S.W.3d 351, 354

(Tex. App.—Waco 2008, no pet.). Under these circumstances, we overrule point eleven.

                                 GRAND JURY TESTIMONY

        In point twelve, Mayfield challenges the denial of her motion for disclosure of

grand jury transcripts. At trial, the State represented that no transcript exists. The

record does not show otherwise. Moreover, Mayfield did not advise the trial court of a

“particularized need” for the transcripts, nor has she done so on appeal. TEX. CODE


3        Mayfield contends that she received a running objection to the admission of extraneous-offense
evidence. According to the record, however, standby counsel requested a contemporaneous limiting
instruction to accompany the admission of each extraneous offense. The trial court granted a running
objection to any instance where no contemporaneous limiting instruction was given. Mayfield neither
requested nor received a running objection to admission of extraneous-offense evidence itself.


Mayfield v. State                                                                              Page 16
CRIM. PROC. ANN. art. 20.02(d) (Vernon Supp. 2009); see Martinez v. State, 507 S.W.2d 223,

225-26 (Tex. Crim. App. 1974). Accordingly, we overrule point twelve.

                      APPOINTMENT OF STANDBY COUNSEL

        In point thirteen, Mayfield contends that the trial court violated the Sixth

Amendment by appointing standby counsel, whom she alleges was ineffective.

        Mayfield did not object to the appointment of standby counsel or standby

counsel‖s participation at trial. See Jordan v. State, No. 08-05-00286-CR, 2007 Tex. App.

LEXIS 4118, at *17-19 (Tex. App.—El Paso May 24, 2007, no pet.) (not designated for

publication). Mayfield “controlled the organization and content of [her] defense, made

motions, argued points of law, participated in voir dire, questioned witnesses, and

addressed the court and jury at appropriate times throughout the course of the

proceedings.” Lopez v. State, No. 08-05-00032-CR, 2007 Tex. App. LEXIS 666, at *7-8

(Tex. App.—El Paso Jan. 31, 2007, pet. ref‖d) (not designated for publication). Once she

“competently and intelligently invoke[d] [the] right to self-representation,” she waived

the right to appointed counsel and cannot “attack [] standby counsel as being

ineffective.” Felton v. State, No. 05-92-02442-CR, 1994 Tex. App. LEXIS 3562, at *24 (Tex.

App.—Dallas Dec. 6, 1994, no pet.) (not designated for publication) (citing Dunn v. State,

819 S.W.2d 510, 526 (Tex. Crim. App. 1991)); see Flores v. State, 789 S.W.2d 694, 697 (Tex.

App.—Houston [1st Dist.] 1990, no pet.). We overrule point thirteen. See McKaskle v.

Wiggins, 465 U.S. 168, 184, 104 S. Ct. 944, 954, 79 L. Ed. 2d 122 (1984).




Mayfield v. State                                                                   Page 17
                              OTHER POINTS OF ERROR

        Throughout her thirteen points of error, Mayfield has argued that: (1) the

attorney-client privilege bars prosecution; (2) the pre-emption doctrine bars

prosecution; (3) the indictment should be dismissed; and (4) the justice of the peace

court and county court at law lacked jurisdiction to allege a felony.            Aside from

occasionally citing inapplicable authority, Mayfield fails to make arguments or cite

authorities to support her contentions. We will not make Mayfield‖s arguments for her.

Because these allegations are inadequately briefed, they are waived. See TEX. R. APP. P.

38.1(h) and (i); see also Wyatt, 23 S.W.3d at 23 n.5; Johnson v. State, 263 S.W.3d 405, 416-17

(Tex. App.—Waco 2008, pet. ref‖d).

        The judgment is affirmed.




                                                         FELIPE REYNA
                                                         Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed July 28, 2010
Do not publish
[CR25]




Mayfield v. State                                                                      Page 18